DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13,
Claim 13 recites the limitation " the polarizer layer” several times at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. The term Applicant may want to use instead is “wire grid polarizer layer”:.





Claims 1-4, and 6-7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi et al., (JP 2015-041793 A) by means of US 2016/0163752 A1 (“Sambongi”), in view of Fujishima (JP 2011-176525 A) by means of previously provided machine translation (“Fujishima”).
Examiner note: Sambongi teaches the device at a high level as described by claim 1. For other claims the details inside the high-level block diagram of Sambongi will be filled in by other references.
Regarding claim 1, Sambongi teaches at least in figures 2, and 11, and Examiner’s annotated figures 11:
a first light detecting layer (5) including a photoelectric conversion element having optical transmissivity (10);
a polarizer layer (4) that exists at a lower level relative to the first light detecting layer (5),
the polarizer (4) formed in a stripe manner (figure 1 elements 4a-d),
a second light detecting layer (8) that exists at a lower level relative to the polarizer layer
(4) and includes a photoelectric conversion element (11),
wherein the second light detecting layer (8) absorbs and measures polarized light passed through the polarized layer (light that passes through 4 is measured by 8).

Additionally, Sambongi teaches:
That the photoelectric device (5) can work, e.g. detect light, in the visible spectrum. ¶ 0026. Here after when Examiner discusses light it will be in reference to the visible spectrum of light.



    PNG
    media_image1.png
    493
    669
    media_image1.png
    Greyscale


Additionally, Sambongi teaches:
wherein the polarizer layer (4) is divided into a plurality of grid areas with each grid area comprising four polarizers (4a-4d), 
wherein in each grid area polarizers (4a-4d) that exist on a diagonal are orthogonal on a principal axis angle and polarizers adjacent to each other have a difference of 45° on the principal axis angle (as can be seen in Examiner Annotated Figure A below, Sombongi figures 1 and 3 teach that each grid area polarizer (4a-4d) is rotated to each 45°other, and they are orthogonal (perpendicular) to the principal axis angle),

    PNG
    media_image2.png
    402
    792
    media_image2.png
    Greyscale


Sambongi does not explicitly teach:
wherein the first light detecting layer absorbs and measures 40% of initial incident light on the first light detecting layer and transmits 60% of the initial incident light through the first light detecting layer.

 However, Sambongi teaches:
That light passes through the first light detecting layer 5, and through the polarizing layer 4 and enters the second light detecting layer 3. 
How much light passes through each of these layers is a result effective variable and/or a characteristic of the material of the layer. For example looking at figure 2 of Sambongi one sees the photodiodes 10. How much light passes through layer 5 will depend on several factors. These factors include 1) the spacing of the photodiodes 10, 2) the material between the photodiodes 10, 3) what frequency of light each of the photodiodes 10 is responsive to (for example if the photodiodes are responsive to green light, then other light, such as infrared, or x-rays, may pass through), etc. Thus, how much light passes through the first light detecting layer is a result effective variable, as such it would be a matter of optimizing the layer and the light detected by the layer to meet the transmittance requirement. Secondly, as alluded to before, it can be considered a characteristic of the device as not all light can be captured by a photodiode. This is because photodiodes are generally created to capture a color or wavelength of light. Which is the reason there are three different color photodiodes in digital cameras (red, blue, green). Further, a red photodiode cannot capture light in the x-ray, UV, etc wavelengths. Thus, the type of light it captures and how much other light it lets through is a characteristic of the photodiode designed for).

Sambongi does not explicitly teach:
The polarizer includes a polarizer having reflective members,
wherein the reflective members reflect 50% of the light passed through the first light detecting layer back towards the first light detecting layer, 
wherein the reflected light reflected by the reflecting members is detected and measured by the first light detecting layer;

Fujishima teaches:
The polarizer (16/124) includes a polarizer (16/124) having reflective members (¶ 0012, where 16 is formed of Al or other metal).
	It would have been obvious to one of ordinary skill in the art to form the polarizers in a reflective manner as Fujishima teaches that this is routinely and conventionally done in the art as evidenced by the background section of Fujishima at ¶ 0005. Thus, it would have been obvious to one of ordinary skill in the art constructing the device of Sambongi that the polarizer would have been made of a reflective material such as aluminum as this metal has been shown to be conventionally used in the art. And, it is obvious that those of ordinary skill in the art would use routine and conventional materials.

    PNG
    media_image3.png
    493
    767
    media_image3.png
    Greyscale

Regarding the limitation,
wherein the reflected light reflected by the reflecting members is detected and measured by the first light detecting layer (because the prior art teaches the claimed structural features arranged in the same manner as Applicant it is obvious that the polarizer of Fujishima would reflect some of the light back to the first light detecting layer, and allow other light though to the second light detecting layer. Therefore, it is obvious that the combination of prior art references teaches this limitation).

    PNG
    media_image4.png
    517
    887
    media_image4.png
    Greyscale

Sambongi and Fujishima do not explicitly teach:
The polarizer layer has a transmittance of 50%,
	However, this limitation is a result effective variable. It is a result effective variable because it is based upon how large the polarization lines are and there relative spacing to each other. For example in figure 1 of Sambongi elements 4a-4d are shown as the polarization layer. One can see that each of the sections has parallel lines in it. The spacing between the lines is what allows light to pass through. The more space the more light, the less space the less light. It is obvious that one can make the lines closer together, thicker, or both. By adjusting these variables one can adjust the amount of transmittance of the polarizer layer. Thus, it would be a matter of optimization for one of ordinary skill in the art in designing the polarizer layer to optimization said layer in order to find the optimal amount of transmittance. 
	Based upon the above, 
	Because Fujishima teaches that the polarizer can have reflective members, e.g. be made of Al, and because the claimed structure is taught by Samongi it would be obvious that it would have the claimed characteristics of 
wherein the reflective members reflect 50% of the light passed through the first light detecting layer back towards the first light detecting layer, wherein the reflected light reflected by the reflecting members is detected and measured by the first light detecting layer;
	This is because under MPEP 2112 something old does not become patentable upon the discovery of a new property or characteristic. The limitations above are a characteristic of the structure of the device. 


Claims 2-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi, in view of Fujishima, in view of Kawai (US 2011/0109776 A1) (“Kawai”).
Regarding claim 2, Sambongi does not explicitly teach:
wherein the first light detecting layer includes an organic photoelectric conversion film that photoelectrically converts light of a predetermined wavelength band, and the second light detecting layer includes a semiconductor element.

Kawai teaches at least in figure 1:
wherein the first light detecting layer (12) includes an organic photoelectric conversion film that photoelectrically converts light of a predetermined wavelength band (¶ 0035, where 12 comprises an organic photoelectric conversion film), and 
the second light detecting layer (3) includes a semiconductor element (3 is a semiconductor photodiode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine Kawai with Sambongi and form Sambongi’s first photoelectric conversion film out of an organic material because by forming it of an organic material it will be responsive to a range of wavelengths and still allow light to transmit to the second light detecting layer. Kawai ¶ 0035. Therefore, it would have been obvious to one of ordinary skill that by forming the first conversion film out of an organic material that it would allow light to transmit through it and on to the second conversion film.
Regarding claim 3, Fujishima teaches:
wherein the polarizer layer (16/124) has an arrangement of a plurality of polarizers different in a principal axis angle (figures 6-7 show that 124 has a plurality of polarizers at different angles).
Sambongi does not teach:
the first light detecting layer includes electrodes 
Kawai teaches at least in figure 1:
the first light detecting layer (12) includes electrodes (14 and 11).
It would have been obvious to one of ordinary skill in the art that the first light detecting layer of Sambongi would include electrodes. This is because without electrodes one would not be able to read or determine the light being detected by the first light detecting layer. 
Regarding the limitation,
The electrodes read out a charge generated by converting incident light on the imaging element and reflected light from the reflective members of the polarizers in units of the polarizer with a respective one of the principal axis angles or in units smaller than it.
This is an obvious, bordering on inherent, characteristic of the device of Sambongi. This is because as shown in claim 1 above, the polarizing layer of Sambongi can be made out of metal. It is obvious that metal is reflective. Therefore, it would equally be obvious that the reflective metal of the polarizing film would reflect light. The light being reflected by Sambongi’s reflective layer is light that was transmitted through the first light detecting layer. By being reflected back to the first light detecting layer it allows the first light detecting layer a second bite at the apple to detect the reflected light from the reflective layer. If the first light detecting layer does detect the reflected light then the electrodes of Kawai will be able to measure it. Thus, for the reasons stated this limitation would have been obvious in light of the structure of Sambongi in view of Fujishima and Kawai
Regarding claim 4, Sambongi teaches:
wherein the second light detecting layer (8) includes mechanisms to read out a charge generated by converting transmitted light from the polarizers in units of the polarizer (11).
Fujishima teaches:
mechanisms to read out a charge generated by converting transmitted light from the polarizers in units of the polarizer with the respective one of the principal axis angles or in units smaller than it (126a and 126b).
It would have been obvious that the individual photodiodes 11 of the second light detecting layer 8 of Sambongi would be equivalent to Fujishima 126a-b, and that the individual photodiodes 11 of Sambongi would be underneath their own section of the polarization layer such that each photodiode 11 would only get light from one angle of the polarized film. 
Regarding claim 6, Kawai teaches at least in figure 1:
wherein the first light detecting layer (12) has an element structure including one organic photoelectric conversion film (¶ 0035, where 12 is organic) that photoelectrically converts light of a predetermined wavelength band including a wavelength band corresponding to a plurality of colors (¶ 0067, where 12 is sensitive to the entire range of visible light) and electrodes that sandwich it and have transmittivity (14/11; ¶ 0036, where 14 and 11 are ITO).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi, in view of Fujishima, in view of Kawai, in view of Shingo (JP 2013-183056 A) by means of provided machine translation (“Shingo”).
Regarding claim 7, Kawai teaches:
wherein the organic photoelectric conversion film (12)is in contact with lower electrodes to read out a charge generated by photoelectric conversion on the lower electrodes (11).
an insulating film (6) that insulates the lower electrodes (11) adjacent to each other between them (6 insulates 11).
Sambongi, Fujishima, and Kawai do not teach:
The claimed shape of . . 
the organic photoelectric conversion film has recessed shapes in contact with side surfaces and upper surfaces of an insulating film that insulates the lower electrodes adjacent to each other between them.
However, Shingo teaches in at least figure 1:
the organic photoelectric conversion film (17) has recessed shapes (17 has a u-shape in figure 1) in contact with side surfaces and upper surfaces of an insulating film (15A-B) that insulates the lower electrodes (14a) adjacent to each other between them (15A-B would insulate adjacent electrodes).
Based upon the teachings of all the prior art it appears that the shape of the organic photoelectric conversion film is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(IV)(B). Therefore, absent sufficient evidence of criticality or unexpected results it appears that the shape of the organic layer is an obvious matter of choice for one of ordinary skill in the art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi, in light of evidentiary reference https://en.wikipedia.org/wiki/Visible_light_communication (“Wiki”), in view of Fujishima.
Examiner note: Sambongi teaches the device at a high level as described by claim 1. For other claims the details inside the high level block diagram of Sambongi will be filled in by other references.
Regarding claim 13, Sambongi teaches at least in figures 2, 3 and 11, and Examiner’s annotated figures 11 above:
a first light detecting layer (5) including a photoelectric conversion element (10),
a grid polarizer layer (4) existing at a lower level relative to the first light detecting layer (4 is lower than 5), 
wherein light transmitted through the grid polarizer layer (4) has a polarization direction perpendicular to the line direction of the reflective members (this is the function of 4); and 
a second light detecting layer (8) that exists at a lower level relative to the polarizer layer (8 is lower than 4) and includes a photoelectric conversion element (11), 
wherein the second light detecting layer (8) absorbs and measures polarized light passed through the polarized layer (this is the function of 8).

Additionally, Sambongi teaches:
That the photoelectric device (5) can work, e.g. detect light, in the visible spectrum. ¶ 0026. Here after when Examiner discusses light it will be in reference to the visible spectrum of light.
Regarding the limitation,
Visible light in the wavelengths between 380nm and 750nm.
According to Wiki visible light, as taught by Sambongi is between the claimed wavelengths. See Wiki figure below.

    PNG
    media_image5.png
    911
    1920
    media_image5.png
    Greyscale


Additionally, Sambongi teaches:
wherein the polarizer layer (4) is divided into a plurality of grid areas with each grid area comprising four polarizers (4a-4d), 
wherein in each grid area polarizers (4a-4d) that exist on a diagonal are orthogonal on a principal axis angle and polarizers adjacent to each other have a difference of 45° on the principal axis angle (as can be seen in Examiner Annotated Figure A below, Sombongi figures 1 and 3 teach that each grid area polarizer (4a-4d) is rotated to each 45°other, and they are orthogonal (perpendicular) to the principal axis angle),

    PNG
    media_image2.png
    402
    792
    media_image2.png
    Greyscale


Sambongi does not explicitly teach:
wherein the first light detecting layer absorbs and measured 40% of initial incident light on the first light detecting layer and transmits 60% of the initial incident light through the light detecting layer; 
the wire grid polarizer having reflective members formed in a stripe manner, 
wherein the wire grid polarizer layer reflects 30% of the light passed through the first light detecting layer back towards the first light detecting layer, 
wherein the wire grid polarizer layer reflects 30% of the light passed through the first light detecting layer back towards the first light detecting layer, 
wherein the light reflected by the wire grid polarizer layer has a polarization direction parallel to a line direction of the reflective members, 
wherein the polarized and reflected light reflected by the wire grid polarizer layer is detected and measured by the first light detecting layer, and 

Fujishima teaches:
The wire grid polarizer (16/124) having reflective members (¶ 0012, where 16 is formed of Al or other metal) formed in a stripe manner (this is shown in figure 7 at least element 124b).
	It would have been obvious to one of ordinary skill in the art to form the polarizers in a reflective manner as Fujishima teaches that this is routinely and conventionally done in the art as evidenced by the background section of Fujishima at ¶ 0005. Thus, it would have been obvious to one of ordinary skill in the art constructing the device of Sambongi that the polarizer would have been made of a reflective material such as aluminum as this metal has been shown to be conventionally used in the art. And, it is obvious that those of ordinary skill in the art would use routine and conventional materials.

The combination of Sambongi and Fujishima teach:
wherein the first light detecting layer absorbs and measured 40% of initial incident light on the first light detecting layer and transmits 60% of the initial incident light through the light detecting layer; 
wherein the wire grid polarizer layer reflects 30% of the light passed through the first light detecting layer back towards the first light detecting layer, 
wherein the light reflected by the wire grid polarizer layer has a polarization direction parallel to a line direction of the reflective members, 
wherein the polarized and reflected light reflected by the wire grid polarizer layer is detected and measured by the first light detecting layer, and 

The above limitations are a characteristic of the above structural elements taught by Sambongi and Fujishima as will be shown below.

Regarding the limitation
wherein the first light detecting layer absorbs and measures 40% of initial incident light on the first light detecting layer and transmits 60% of the initial incident light through the first light detecting layer,
 Sambongi teaches:
That light passes through the first light detecting layer 5, and through the polarizing layer 4 and enters the second light detecting layer 3. 
How much light passes through each of these layers is a result effective variable and/or a characteristic of the material of the layer. For example looking at figure 2 of Sambongi one sees the photodiodes 10. How much light passes through layer 5 will depend on several factors. These factors include 1) the spacing of the photodiodes 10, 2) the material between the photodiodes 10, 3) what frequency of light each of the photodiodes 10 is responsive to (for example if the photodiodes are responsive to green light, then other light, such as infrared, or x-rays, may pass through), etc. Thus, how much light passes through the first light detecting layer is a result effective variable, as such it would be a matter of optimizing the layer and the light detected by the layer to meet the transmittance requirement. Secondly, as alluded to before, it can be considered a characteristic of the device as not all light can be captured by a photodiode. This is because photodiodes are generally created to capture a color or wavelength of light. Which is the reason there are three different color photodiodes in digital cameras (red, blue, green). Further, a red photodiode cannot capture light in the x-ray, UV, etc wavelengths. Thus, the type of light it captures and how much other light it lets through is a characteristic of the photodiode designed for).

Regarding the limitation,
wherein the wire grid polarizer layer reflects 30% of the light passed through the first light detecting layer back towards the first light detecting layer,
Because Fujishima teaches that the polarizer can have reflective members, e.g. be made of Al, and because the claimed structure is taught by Samongi it would be obvious that it would have the above claimed characteristics. This is because under MPEP 2112 something old does not become patentable upon the discovery of a new property or characteristic. The limitations above are a characteristic of the structure of the device.

Regarding the limitation,
wherein the light reflected by the wire grid polarizer layer has a polarization direction parallel to a line direction of the reflective members, 
Because Fujishima teaches that the polarizer can have reflective members, e.g. be made of Al, and because the claimed structure is taught by Samongi it would be obvious that it would have the above claimed characteristics. This is because under MPEP 2112 something old does not become patentable upon the discovery of a new property or characteristic. The limitations above are a characteristic of the structure of the device. Since the wire grid polarizer layer is made of metal when the light hits the wire grid polarizer some light will pass through and some light will be reflected back. This is the inherent characteristic of having a reflective metal grid polarizer.

Regarding the limitation,
wherein the polarized and reflected light reflected by the wire grid polarizer layer is detected and measured by the first light detecting layer, 
because Fujishima teaches that the polarizer can have reflective members, e.g. be made of Al, and because the claimed structure is taught by Samongi it would be obvious that it would have the above claimed characteristics. This is because under MPEP 2112 something old does not become patentable upon the discovery of a new property or characteristic. This is also because when the light that does not pass through the polarizer is reflected back it will be reflected back to the first light detecting layer which will then detect it.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi, in view of Fujishima, in view of Kawai, in light of evidentiary reference Wiki, in view of evidentiary references 1) Yuan (US 2002/0027206 A1) (“Yuan”), 2) Sato (US 2007/0007676 A1) (“Sato”), and 3) LeBoeuf et al. (US 2013/0059396 A1) (“LeBoeuf”).
Regarding claim 14, Sambongi teaches at least in figures 2, and 11, and Examiner’s annotated figures 11 above:
a first light detecting layer (5) including a photoelectric conversion element having optical transmittivity (10); 
a polarizer layer (4) that exists at a lower level relative to the first light detecting layer and includes a polarizer (shown in figure 2 where 4 is below 5) having reflective members formed in a stripe manner (as can be seen in figure 1 the polarizer 4 (4a-d) are formed in a stripe manner); and 
a second light detecting layer (8) that exists at a lower level relative to the polarizer layer (this is shown in figure 2 where 8 is below 4) and includes a photoelectric conversion element (11).

Additionally, Sambongi teaches:
That the photoelectric device (5) can work, e.g. detect light, in the visible spectrum. ¶ 0026. Here after when Examiner discusses light it will be in reference to the visible spectrum of light.
Regarding the limitation,
Visible light in the wavelengths between 380nm and 750nm.
According to Wiki visible light, as taught by Sambongi is between the claimed wavelengths. See Wiki figure below.

    PNG
    media_image5.png
    911
    1920
    media_image5.png
    Greyscale


Additionally, Sambongi teaches:
wherein the polarizer layer (4) is divided into a plurality of grid areas with each grid area comprising four polarizers (4a-4d), 
wherein in each grid area polarizers (4a-4d) that exist on a diagonal are orthogonal on a principal axis angle and polarizers adjacent to each other have a difference of 45° on the principal axis angle (as can be seen in Examiner Annotated Figure A below, Sombongi figures 1 and 3 teach that each grid area polarizer (4a-4d) is rotated to each 45°other, and they are orthogonal (perpendicular) to the principal axis angle),

    PNG
    media_image2.png
    402
    792
    media_image2.png
    Greyscale


Sambongi does not explicitly teach:
wherein incident light reflected by the reflective members is detected by the first light detecting layer,
a polarizer layer with a transmittance of 70% .

Fujishima teaches:
The polarizer (16/124) includes a polarizer (16/124) having reflective members (¶ 0012, where 16 is formed of Al or other metal).
	It would have been obvious to one of ordinary skill in the art to form the polarizers in a reflective manner as Fujishima teaches that this is routinely and conventionally done in the art as evidenced by the background section of Fujishima at ¶ 0005. Thus, it would have been obvious to one of ordinary skill in the art constructing the device of Sambongi that the polarizer would have been made of a reflective material such as aluminum as this metal has been shown to be conventionally used in the art. And, it is obvious that those of ordinary skill in the art would use routine and conventional materials.

Regarding the limitation,
Wherein incident light reflected by the reflective members is detected by the first light detecting layer (because the prior art teaches the claimed structural features arranged in the same manner as Applicant it is obvious that the polarizer of Fujishima would reflect some of the light back to the first light detecting layer, and allow other light though to the second light detecting layer. Therefore, it is obvious that the combination of prior art references teaches this limitation).

Sambongi does not explicitly teach:
an inorganic isolating film arranged in a lattice above the second light detecting layer having a well shape having a recess with upper electrodes of the first light detecting layers in an opposed region of the recess,
wherein the inorganic isolation film suppresses light from a lateral direction on the second light detecting layer.

Kawai teaches at least in figure 1:
an isolating film (6) arranged in a lattice (figure 1 is a cross-section of of the device, as one can see 6 is horizontally interrupted by the vertical 8s. This creates a lattice situation when viewed in the plan view) above the second light detecting layer (3) having a well shape (6 looks like a well shape, as a well-shape is not a term of art, thus, a well can be any shape. See also MPEP 2144.04(IV)(B) where Applicant needs to establish the criticality of the claimed shape) having a recess (there are a plurality of recesses in 6 filled with other material(s)) with upper electrodes (14) of the first light detecting layers(12) in an opposed region of the recess (14 is in opposed regions of the plurality of recesses),
wherein the inorganic isolation film suppresses light from a lateral direction on the second light detecting layer (this is an intended use of the inorganic insolation film. As such all materials will have some attenuation or suppression of light from all directions when light enters the material. Further, Applicant has not claimed what wavelength of light or the material that will meet this function or intended use).
It would have been obvious to one of ordinary skill in the art to incorporate 6 into the device of Sambongi. This is because looking at figure 2 of Sambongi one of ordinary skill in the art would have known that there would have to be an isolating/insulating film between element 4 and 3. This is because it would allow isolation between these two elements and is routinely done as shown in figure 1 of Kawai.

Neither Sambongi, Fujishima, or Kawai teach
The material of the insulative layer. 
However, one of ordinary skill in the art would readily know the material that can be used for the insulative layer. Yuan teaches that in a photodetector device one can use sheet-like glass, or an inorganic, or polymeric material, for example SiO2. ¶ 0030. Also, Sato teaches that one of ordinary skill in the art knows that a transparent insulator can be SiO2, borosilicate glass, Al2O3, TiO2, or ZrO. Claim 9. Further, LeBoeuf teaches that insulating optically transparent films can be SiO2, SiN, TiN, TaN. ¶ 0149. 
Based upon these three references above, one of ordinary skill in the art would have been able to select a known material based upon its suitability for the intended use of acting as a transparent insulating/isolating film. MPEP 2144.07. 


Response to Arguments
Applicant filed their response to the non-final office action (dated January 24, 2022) on April 20, 2022 (“Remarks”). Examiner was unable to find any arguments in the Remarks. Page 1 of the Remarks stated “Applicant submits the following in response to the Non-Final Office Action dated January 24, 2022.” Pages 2-6 contained the claims. And, page 7 of the Remarks Applicant stated:
In view of the remarks set forth above, this application is believed to be in condition for allowance which action is respectfully requested. However, if for any reason the Examiner should consider this application not to be in condition for allowance, the Examiner is respectfully requested to telephone the undersigned attorney at the number listed below prior to issuing a further Action. Any fee due with this paper may be charged to Deposit Account No. 50-1290.
Based upon Examiner’s review of Applicant Remarks, Applicant has asserted no arguments. 
	As can be seen from the analysis of the claims above, the prior art teaches all the claim limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822